DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  It is unclear grammatically why there is a comma after the abbrev (QoE).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  It is unclear grammatically why there is a comma before the abbrev (RTT).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner could not locate support/clarity for what a low-latency encoder is.  For example, claim 3 provides support for an ultra-low-latency encoder as being less than 10 milliseconds.  Please clarify.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 states, “wherein the processing unit is configured to instruct the network to transmit the EFOV frame in a real-time media transfer protocol in an ultra-low-latency video encoder-decoder channel having a delay of less than 10 milliseconds.”  A network is just a connection between devices.  This needs to be more clearly stated because the instruction is either to the apparatus or over the network.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please see bolded words in the limitation as follows, “further comprising: one or more orientation sensors: wherein the current orientation data and the updated current orientation data are acquired from the one or more orientation sensors, each of the orientation sensors being adapted to measure a current orientation of the client device.”  This limitation does not explicitly state that there is two orientation sensors.  However, the claim is unclear because it also states “each of” meaning that there must be at least two orientation sensors.  Please clarify and if there is two sensors being claimed please point out where the specification provides proper support for two orientation sensors (as this is unclear to as why an HMD would require multiple orientation sensors for performing the same function).  It would be obvious using different orientation sensors for head position and gaze position but the examiner could not locate support for this.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyce (US 20180192001).

Regarding claim 1, Boyce discloses an apparatus for delivering virtual reality data portions to a client device, comprising: 
a processing unit configured to perform the following in each one of a plurality of iterations: [See Boyce [Fig. 3] Server.]
receive from network current orientation data indicating a current orientation of a client device;  [See Boyce [Fig. 1] Server receives position from client (i.e. HMD).]
apply a rotation to a segment of a sphere defined in a virtual reality (VR) video file according to the current orientation;  [See Boyce [Fig. 2] Spherical rotator (214) at Server.]
crop from the rotated segment of the sphere in an equirectangular projection format an extended field of view (EFOV) frame in the equirectangular projection format according to the current orientation;  and [See Boyce [Fig. 4] Viewport (354) is obtained at the server.  Also, see 004, Equi-rectangular projection format.  Also, see Fig. 4, extracting a viewport (i.e. cropped) from spherical video in equirectangular format.]
instruct the network to transmit the EFOV frame to the client device.  [See Boyce [Fig. 4] Viewport with margin area (368) is sent to the display.]
 
Regarding claim 8, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce discloses
wherein the orientation data comprises at least one member of the group consisting of: a horizontal field of view, FOV, angle value, a vertical FOV angle value, a yaw value, a roll value and a pitch value, of the client device.  [See Boyce [0032] Size of the field of view is used in generation of a viewport.  Also, see 0034, pitch and yaw angle corresponding to extracted region.]

Regarding claim 10, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce discloses
wherein the EFOV frame is associated with a member of a group consisting of: orientation data, frame size of a frame designed to be cropped from the EFOV frame, and a frame size in an equirectangular projection format. [See Boyce [0032] Size of the field of view is used in generation of a viewport.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Zhang et al. (herein after will be referred to as Zhang) (US 20170302972).

Regarding claim 2, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
further comprising a low-latency encoder configured to encode the EFOV frame before the transmission of the EFOV frame.  
However, Zhang does disclose
further comprising a low-latency encoder configured to encode the EFOV frame before the transmission of the EFOV frame.  [See Zhang [Fig. 2] Video encoder (228) for low-latency VR (see Title).]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Zhang, in order to incorporate low-latency techniques for VR to improve upon the VR experience [See Zhang [0002-0003]].

Regarding claim 2, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the current orientation data of the client device comprises a time stamp.
However, Zhang does disclose
wherein the current orientation data of the client device comprises a time stamp. [See Zhang [0012-0013] Feedback information includes position/orientation of a user as long with time stamp information.]
Applying the same motivation as applied in claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Ninan (US 20190174125).

Regarding claim 3, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is configured to instruct the network to transmit the EFOV frame in a real-time media transfer protocol in an ultra-low-latency video encoder-decoder channel having a delay of less than 10 milliseconds.
However, Ninan does disclose
wherein the processing unit is configured to instruct the network to transmit the EFOV frame in a real-time media transfer protocol in an ultra-low-latency video encoder-decoder channel having a delay of less than 10 milliseconds.  [See Ninan [0003] Transmitting image data to HMD in less than 8 milliseconds.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Ninan, in order to improve upon low-latency image rendering in VR [See Ninan [0003-0005]].


s 4, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Krishnan (US 20160012855).

Regarding claim 4, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is configured to convert the EFOV frame from the equirectangular projection format to a rectilinear format before the transmission of the EFOV frame to the client device via the network.
However, Krishnan does disclose
wherein the processing unit is configured to convert the EFOV frame from the equirectangular projection format to a rectilinear format before the transmission of the EFOV frame to the client device via the network. [See Krishnan [0027] Converting equirectangular format images to rectilinear projection before the content is played back or displayed {Based on the alternative being claimed in claim 15 (i.e. conversion at the client), it appears that this is just user design choice on where the conversion takes place (i.e. the process still occurs but merely swapping devices which perform the process).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Krishnan, in order to convert the curved lines in the equirectangular format images back into straight lines such that the user does not notice any distortion [See Krishnan [0027]].



a display;  [See Boyce [Fig. 3] HMD (304).]
a network interface configured to: send, via a network, orientation data of the client device, measured in each of a plurality of iterations, and [See Boyce [0067] HMD includes a wired/wireless interface.]
receive an extended field of view (EFOV) frame in an equirectangular projection format in response to sending the orientation data;  and [See Boyce [0034 and Fig. 4] Equi-rectangular projection format (360).]
a processing unit configured to perform the following in response to receiving the EFOV frame: [See Boyce [Fig. 3] HMD (304).]
rotate the EFOV frame according to an updated current orientation data measured for the client device, [See Boyce [0083] Local rendering (at the client HMD) includes rotation and viewport generation.]
crop an actual field of view frame from the rotated EFOV frame according to the updated current orientation data, [See Boyce [0039 and Fig. 4] Portion is cropped out based on a current HMD position.]
Boyce does not explicitly disclose
convert the actual field of view frame to a projection format defined by properties of the display, and instruct a presentation of the actual field of view frame in the projection format on the display.
However, Krishnan does disclose
convert the actual field of view frame to a projection format defined by properties of the display, and instruct a presentation of the actual field of view frame in the projection format on the display. [See Krishnan [0027] Converting equirectangular format images to rectilinear projection before the content is played back or displayed.]
Applying the same motivation as applied in claim 4.

Regarding claim 14, Boyce (modified by Krishnan) disclose the device of claim 13.  Furthermore, Boyce discloses
further comprising: one or more orientation sensors: wherein the current orientation data and the updated current orientation data are acquired from the one or more orientation sensors, each of the orientation sensors being adapted to measure a current orientation of the client device.  [See Boyce [0005] Viewport is determined by head position/orientation of the HMD.  Also, see 0040, the boundary/margin around the viewport defines the limits of the viewport that was requested from the user in the position data.  Also, see 0041, the margin accommodates minor changes in HMD position that occur after the region was extracted in the MANE but before the viewport is generated in the HMD.  Before generating the viewport at the HMD, the HMD is able to acquire more recent position data and shift the viewport to the extent that is allowed by the margin.]
 

wherein the processing unit is configured to convert the EFOV frame or the actual field of view frame from an equirectangular projection format to a rectilinear format before the presentation of the actual field of view frame.
However, Krishnan does disclose
wherein the processing unit is configured to convert the EFOV frame or the actual field of view frame from an equirectangular projection format to a rectilinear format before the presentation of the actual field of view frame. [See Krishnan [0027] Converting equirectangular format images to rectilinear projection before the content is played back or displayed.]
Applying the same motivation as applied in claim 4.

Regarding claim 17, Boyce (modified by Krishnan) disclose the device of claim 13.  Furthermore, Boyce discloses
wherein the current orientation data comprises at least one member of the group consisting of: a horizontal field of view, FOV, angle value, a vertical FOV angle value, a yaw value, a roll value and a pitch value.  [See Boyce [0032] Size of the field of view is used in generation of a viewport.  Also, see 0034, pitch and yaw angle corresponding to extracted region.]
 
Regarding claim 18, see examiners rejection for claim 16 which is analogous and applicable for the rejection of claim 18.
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Gu (US 20170094301) and in further view of Schilt et al. (herein after will be referred to as Schilt) (US 20190310472).

Regarding claim 5, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein: the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  
wherein an area of the EFOV frame is calculated according to the estimated latency value.  
However, Gu does disclose
wherein: the processing unit is configured to: receive round trip delay time (RTT) data originating from the client device, the RTT data being received in a quality of experience (QoE), message comprising a time stamp;  and calculate an estimated latency value for a communication between the apparatus and the client device over the network according to the time stamp;  [See Gu [0155] Determine the sender-side parameters such as round trip delay data based on a sender-side time stamp difference of sending and receiving.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Gu, in [See Gu [0002-0003]].
Boyce (modified by Gu) do not explicitly disclose
wherein an area of the EFOV frame is calculated according to the estimated latency value.  
However, Schilt does disclose
wherein an area of the EFOV frame is calculated according to the estimated latency value.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Gu) to add the teachings of Schilt, in order to address latency problems by making the additional image areas around the viewport dependent upon the speed of head rotation and latency of switching streams [See Schilt [0007-0008]].
 
Regarding claim 6, Boyce (modified by Gu and Schilt) disclose the apparatus of claim 5.  Furthermore, Boyce does not explicitly disclose
wherein the area of the EFOV frame is further calculated according to a maximum angular velocity of a display receiving the EFOV frame from the client device and/or according to a maximum velocity of displacement in the current orientation data.  
However, Schilt does disclose
wherein the area of the EFOV frame is further calculated according to a maximum angular velocity of a display receiving the EFOV frame from the client device and/or according to a maximum velocity of displacement in the current orientation data.  [See Schilt [0008] The size of the guard bands is dependent on the speed of head rotation and the latency of switching video streams.]
Applying the same motivation as applied in claim 5. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of VanDuyn (US 20170053325).

Regarding claim 7, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein an area of the EFOV frame is a function of field of an equirectangular projection format height and width values of the VR video file and field of view (FOV) height and width values determined according to the current orientation data.  
However, VanDuyn does disclose
wherein an area of the EFOV frame is a function of field of an equirectangular projection format height and width values of the VR video file and field of view (FOV) height and width values determined according to the current orientation data.  [See VanDuyn [0047] A size of the viewport of an application changes based on the display of the computing device on which the application is executed…which the size of the viewport is adjusted.]
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Abbas (US 20180084257).

Regarding claim 11, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein a time stamp and/or the orientation data, associated with the EFOV frame is transmitted to the client device via the network using a member of the group consisting of: image data embedded in the frame, text data added to the frame header, and separate network message comprising an identification code, wherein a corresponding identification code is also associated with the EFOV frame as image data or text data.  
However, Abbas does disclose
wherein a time stamp and/or the orientation data, associated with the EFOV frame is transmitted to the client device via the network using a member of the group consisting of: image data embedded in the frame, text data added to the frame header, and separate network message comprising an identification code, wherein a corresponding identification code is also associated with the EFOV frame as image data or text data.  [See Abbas [0153] Signaling of orientation or projection is achieved using any previously known methods such as picture header.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Abbas, in order to utilize previous known syntaxes for video signaling orientation information.  This will improve upon capability between devices being able to utilize previous video signaling methods.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Budagavi et al. (herein after will be referred to as Budgavi) (US 20180189958).

Regarding claim 12, Boyce discloses the apparatus of claim 1.  Furthermore, Boyce does not explicitly disclose
wherein the processing unit is further configured to calculate a center of the EFOV frame according to a predicted orientation of the client device calculated based on the current orientation data received in a current iteration and one or more previous iterations of the plurality of iterations.   
However, Budagavi does disclose
wherein the processing unit is further configured to calculate a center of the EFOV frame according to a predicted orientation of the client device calculated based on the current orientation data received in a current iteration and one or more previous iterations of the plurality of iterations.   [See Budagavi [0051] A predictor that uses the past history to predict the viewport co-ordinates for the current viewport.] 
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce to add the teachings of Budagavi, in order to lessen the burden on the VR device, server and/or network by incorporating the ability predict VR frames to be presented.  This will improve upon the VR experience.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 20180192001) in view of Krishnan (US 20160012855) and in further view of Gu (US 20170094301).

Regarding claim 16, Boyce (modified by Krishnan) disclose the device of claim 13.  Furthermore, Boyce does not explicitly disclose
wherein round trip delay time, (RTT) data which is associated with a time stamp is transmitted via the network.
However, Gu does disclose
wherein round trip delay time, (RTT) data which is associated with a time stamp is transmitted via the network. [See Gu [0155] Determine the sender-side parameters such as round trip delay data based on a sender-side time stamp difference of sending and receiving.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Boyce (modified by Krishnan) to add the [See Gu [0002-0003]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486